Citation Nr: 1818057	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-08 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for left wrist disability, to include ganglion cyst.

4.  Entitlement to service connection for left hand disability.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1999 to August 2006.  However, the Department of Veterans Affairs (VA) determined in a September 2009 administrative decision that the Veteran's service from June 30, 1999 through April 22, 2004, is considered honorable, but service from April 23, 2004, through August 16, 2006, was issued under conditions, which precludes entitlement to benefits from VA, and the Veteran is also not entitled to receive health care under Chapter 17 Title 38 U.S.C. for any disabilities determined to be service connected and associated with the period of service from April 23, 2004, through August 16, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a VA Regional Office (RO) in North Little Rock, Arkansas.

The issues on appeal were previously remanded in September 2016 for further evidentiary development.  For the reasons discussed in detail below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board found that a September 2014 VA spine examination was inadequate as the medical opinion provided was not supported by a complete rationale.  Notably, the medical opinion did not comment on service treatment records that showed treatment for a recurring strained back muscle.  Also, the medical opinion stated that there was "insufficient evidence," but did not identify what evidence was lacking to provide an informed medical opinion. 
Further, the Board remanded the remaining issues pertaining to the Veteran's wrist/hand, neck, and shoulder disabilities in order to afford the Veteran VA examinations to ascertain whether these disorders were etiologically related to service.

VA examinations were conducted in December 2016.  In April 2017, the examiner who performed the examinations provided an opinion and stated that "per remand any service medical [records] after 4-22-2004 cannot be considered."  According to the examiner, without a complete review of all notes and records, an opinion regarding the etiology of the Veteran's disorders would require speculation.  In this regard, the examiner noted that many outcomes from the Veteran's complaints could have occurred during this timeframe, including resolution of earlier complaints, aggravation of previous complaints, or an entirely new complaint or condition. 

The Board finds the April 2017 VA medical opinion to be inadequate as it is based on inaccurate factual and legal premises.  In this regard, the examiner indicated that, "per remand" by the Board, service medical records after April 22, 2004 "cannot be considered."  Notably, however, the Board's September 2016 remand directive did not instruct the examiner to ignore the Veteran's service treatment records from her period of service that resulted with a bad conduct discharge (i. e., from April 23, 2004 to August 16, 2006).  Given the Veteran's period of both honorable service and bad conduct discharge service, the Board acknowledges that the examiner may have misinterpreted the Board's directives.

To clarify, on remand, the examiner is asked to review the entire evidence of record and then provide an opinion as to the likely etiology of the Veteran's disorders.  For example, the Veteran's disorders may be found to be related to her honorable service, or alternatively, related to her bad conduct discharge period of service, or due to injuries or events following service separation in August 2006.  It is also possible that an examiner may find that the Veteran's disorders were only partially related to her period of honorable active duty service.  In sum, the ultimate questioned posed to the VA examiner is to identify the likely etiology of the Veteran's disorders, whether that includes injuries or complaints manifested during honorable service, during bad conduct discharge service, or as a result of injuries sustained following service separation.  The Board is then charged with determining if the etiology provided by the examiner for the Veteran's disorders is sufficient to meet the criteria for entitlement to service connection. 

For these reasons, the Board finds that the Veteran should be afforded new VA examinations and medical opinions pertaining to her claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination(s) for the Veteran's claimed lumbar spine, cervical spine, left wrist/hand, and shoulders.  

(a)  The examiner must thoroughly review the Veteran's entire claims file, to include all service treatment records (both during her honorable period of service and for her period of service resulting in a bad conduct discharge).  Post-service treatment records should also be reviewed.

(b)  Then, based on the entirety of the Veteran's medical records and her lay statements, the examiner should provide an opinion as to whether each of the Veteran's claimed disorders are at least as likely as not (50 percent or greater probability) related to her period of active duty service from June 1999 to April 22, 2004.

Address the service treatment for a recurring strained back muscle.

(c)  The examiner must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




